      Case 2:17-cv-00152-GMS Document 525 Filed 05/13/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Laney Sweet,                                       No. CV-17-00152-PHX-GMS
                                                        LEAD CASE
10                     Plaintiff,
                                                        CONSOLIDATED WITH:
11   v.                                                 No. CV-17-00715-PHX-GMS
12   City of Mesa, et al.,                              ORDER
13                Defendants.
14    Grady Shaver, et al.
15                            Plaintiffs,
16    v.
17    City of Mesa, et al.,
18                            Defendants.
19
20           Before the Court is the Sweet Plaintiffs’ Motion to Strike or Not Consider New
21   Arguments and Facts in the Defendants’ Joint Supplemental Filing Regarding Notice of
22   Sweet Plaintiffs’ Extrajudicial Statements (Doc. 475). For the following reasons, the
23   Motion is denied, and Plaintiffs are permitted to file a sur-reply within 7 days of the date
24   of this filing.
25           Because Defendants’ reply, (Doc. 473), can be characterized as responsive to
26   arguments raised by Plaintiffs but also relies on substantially different or new evidence,
27   Plaintiffs are permitted to file a sur-reply. The sur-reply may address only those new topics
28   and evidence outlined in Plaintiffs’ Motion to Strike. (Doc. 475 at 2–3.)
      Case 2:17-cv-00152-GMS Document 525 Filed 05/13/21 Page 2 of 2



 1          IT IS THEREFORE ORDERED that the Sweet Plaintiffs’ Motion to Strike is
 2   DENIED.
 3          IT IS FURTHER ORDERED that the Sweet Plaintiffs may file a Sur-Reply to
 4   Defendants’ Joint Supplemental Filing Regarding Notice of Sweet Plaintiffs’ Extrajudicial
 5   Statements (Doc. 473) within 7 days of the filing of this Order.
 6          IT IS FURTHER ORDERED that the Sweet Plaintiffs’ Motion for Leave to File
 7   Motion to Strike or Not Consider New Arguments in the Defendants’ Joint Supplemental
 8   Filing Regarding Notice of Sweet Plaintiffs’ Extrajudicial Statements and Exhibits A and
 9   B Attached Thereto Under Seal (Doc. 474) is GRANTED. The Clerk of the Court is
10   directed to file under seal the lodged Motion to Strike or Not Consider New Arguments in
11   the Defendants’ Joint Supplemental Filing Regarding Notice of Sweet Plaintiffs’
12   Extrajudicial Statements. (Doc. 475.)
13          IT IS FURTHER ORDERED that Defendants’ Motion to Seal Joint Opposition
14   to Sweet Plaintiffs’ Motion to Strike (Doc. 480) is GRANTED. The Clerk of the Court is
15   directed to file under seal the lodged Defendants’ Joint Opposition to Sweet Plaintiffs’
16   Motion to Strike. (Doc. 481.)
17          IT IS FURTHER ORDERED that the Sweet Plaintiffs’ Motion for Leave to File
18   Reply in Support of their Motion to Strike or Not Consider New Arguments in Defendants’
19   Joint Supplemental Filing Regarding Notice of Sweet Plaintiffs’ Extrajudicial Statements
20   Under Seal (Doc. 482) is GRANTED. The Clerk of the Court is directed to file under seal
21   the lodged Reply in Support of Motion to Strike or Not Consider New Arguments in the
22   Defendants’ Joint Supplemental Filing Regarding Notice of Sweet Plaintiffs’ Extrajudicial
23   Statements. (Doc. 483.)
24          Dated this 12th day of May, 2021.
25
26
27
     cc: All Counsel
28


                                                -2-
